Exhibit 10.1

CARMIKE CINEMAS, INC.

2004 INCENTIVE STOCK PLAN

PERFORMANCE SHARE CERTIFICATE

This Performance Share Certificate evidences that effective as of [DATE]
(“Effective Date”), Carmike has agreed to make a Stock Grant to [NAME]
(“Eligible Employee”) under the Carmike Cinemas, Inc. 2004 Incentive Stock Plan,
subject to the terms and conditions set forth in this Performance Share
Certificate.

 

CARMIKE CINEMAS, INC. By:  

 

 

Senior Vice President

Date:  

TERMS AND CONDITIONS

§ 1. Number of Shares.

(a) Eligible Employee has an opportunity to receive a Stock Grant if and to the
extent the performance goals set forth in § 1 are met and Eligible Employee
remains continuously employed by Carmike for the period beginning [DATE] and
ending [DATE] (“Performance Period”).

(b) The target number of shares for the Stock Grant is [NUMBER OF SHARES]
(“Target Shares”).

(c) Eligible Employee will be granted a Stock Grant with respect to the Target
Shares only if Carmike’s actual adjusted EBITDA for bonus purposes for the
Performance Period (“Actual Bonus EBITDA”) is at least equal to Carmike’s target
adjusted EBITDA for bonus purposes for the Performance Period (“Target EBITDA”).
Actual Bonus EBITDA and Target EBITDA shall be determined by the Committee. If
Actual Bonus EBITDA is [        ]% of Target EBITDA, Eligible Employee will be
granted a Stock Grant with respect to [        ]% of the Target Shares (rounding
down any fractional shares). To the extent Actual Bonus EBITDA is between
[        ]% and 100% of Target EBITDA, the number of shares subject to the Stock
Grant will be mathematically interpolated by the Committee (rounding down any
fractional shares) between [        ]% and 100% of the Target Shares. If Actual
Bonus EBITDA is less than [        ]% of Target EBITDA, Eligible Employee will
not receive a Stock Grant pursuant to this Performance Share Certificate. If
Actual Bonus EBITDA is 100% or more of Target EBITDA, Eligible Employee will
receive a Stock Grant for the Target Shares. Under no circumstances will a Stock
Grant be made for more than Target Shares.



--------------------------------------------------------------------------------

§ 2. EBITDA Determination. As soon as practical after the Performance Period
ends, the Committee will determine Actual Bonus EBITDA, Target EBITDA, whether a
Stock Grant will be made and the number of shares of Stock, if any, subject to
the Stock Grant. At that time, the Committee will make a Stock Grant to Eligible
Employee pursuant to the Plan for the number of shares of Stock, if any,
determined by the Committee under this § 2.

§ 3. Vesting and Forfeiture.

 

  (a) Vesting. Subject to § 3(b), if Eligible Employee remains continuously
employed by Carmike through the [            ] anniversary of the Effective
Date, Eligible Employee’s interest in the Stock, if any, subject to the Stock
Grant shall become fully vested as of the [            ] anniversary of the
Effective Date.

 

  (b) Forfeiture. If Eligible Employee’s employment with Carmike terminates for
any reason on or after the Committee has made the Stock Grant and before his or
her interest in the shares of Stock subject to the Stock Grant has become vested
and nonforfeitable under § 3(a), then Eligible Employee shall forfeit 100% of
the shares of Stock subject to the Stock Grant.

§ 4. Plan and Performance Share Certificate. The opportunity to receive a Stock
Grant and any Stock Grant made pursuant to § 2 are subject to all of the terms
and conditions set forth in this Performance Share Certificate and in the Plan.
If a determination is made that any term or condition set forth in this
Performance Share Certificate is inconsistent with the Plan, the Plan shall
control. All of the capitalized terms not otherwise defined in this Performance
Share Certificate shall have the same meaning in this Performance Share
Certificate as in the Plan. A copy of the Plan will be made available to
Eligible Employee upon written request to the Chief Financial Officer of
Carmike.

§ 5. Stockholder Status. Upon receipt of the Stock Grant, this § 5 shall apply.
Eligible Employee shall have the right under the Stock Grant to receive ordinary
cash dividends on all of the shares of Stock subject to the Stock Grant and to
vote such shares until Eligible Employee’s right to such shares is forfeited or
becomes nonforfeitable. If Eligible Employee forfeits his shares under § 3,
Eligible Employee shall at the same time forfeit Eligible Employee’s right to
vote such shares and to receive ordinary cash dividends paid with respect to
such shares. Any extraordinary cash dividends and any Stock dividends or other
distributions of property made with respect to shares of Stock that remain
subject to forfeiture under § 3 shall be held by Carmike, and Eligible
Employee’s rights to receive such dividends or other property shall be forfeited
or shall become nonforfeitable at same time the shares of Stock with respect to
which the dividends or other property are attributable are forfeited or become
nonforfeitable. Except for the rights to receive ordinary cash dividends and
vote the shares of Stock subject to this Stock Grant which are described in this
§ 5, Eligible

 

2



--------------------------------------------------------------------------------

Employee shall have no rights as a stockholder with respect to such shares of
Stock until Eligible Employee’s interest in such shares has become
nonforfeitable.

§ 6. Stock Certificates. Carmike shall issue a stock certificate for the shares
of Stock subject to any Stock Grant made under § 2 in the name of Eligible
Employee upon Eligible Employee’s execution of the irrevocable stock power in
favor of Carmike attached as Exhibit A. Carmike shall hold such stock
certificate representing such shares and any distributions made with respect to
such shares (other than ordinary cash dividends) until such time as Eligible
Employee’s interest in such shares has become nonforfeitable or has been
forfeited. As soon as practicable after the date as of which Eligible Employee’s
interest in any shares becomes nonforfeitable under § 3(a), Carmike shall issue
to Eligible Employee a stock certificate reflecting the shares in which his or
her interest has become nonforfeitable on such date (together with any
distributions made with respect to the shares that have been held by Carmike).
If shares of Stock are forfeited, such shares (together with any distributions
made with respect to such shares that have been held by Carmike) automatically
shall revert back to Carmike.

§ 7. Nontransferable/Status as General and Unsecured Creditor. No rights granted
under this Performance Share Certificate shall be transferable by Eligible
Employee. Further, Eligible Employee’s claim to receive a Stock Grant shall be
the same as a claim of any general and unsecured creditor of Carmike.

§ 8. Other Laws. Carmike shall have the right to refuse to transfer shares of
Stock subject to this Stock Grant to Eligible Employee if Carmike acting in its
absolute discretion determines that the transfer of such shares is (in the
opinion of Carmike’s legal counsel) likely to violate any applicable law or
regulation.

§ 9. No Right to Continue Employment or Service. Neither the Plan, this
Performance Share Certificate, nor any related material shall give Eligible
Employee the right to continue in the employment or other service of Carmike or
shall adversely affect Carmike’s right to terminate Eligible Employee’s
employment with or without Cause at any time.

§ 10. Governing Law. The Plan and this Performance Share Certificate shall be
governed by the laws of the State of Delaware.

§ 11. Binding Effect. This Performance Share Certificate shall be binding upon
Carmike and Eligible Employee and their respective heirs, executors,
administrators and successors.

§ 12. Headings and Sections. The headings contained in this Performance Share
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Performance Share Certificate shall be to sections of this
Performance Share Certificate unless otherwise expressly stated as part of such
reference.

 

3



--------------------------------------------------------------------------------

Exhibit A

Irrevocable Stock Power

As a condition to the issuance to the undersigned of a stock certificate for the
[NUMBER OF SHARES] shares of Stock which were granted to the undersigned as a
Stock Grant under the Carmike Cinemas, Inc. 2004 Incentive Stock Plan in the
Performance Share Certificate dated as of [DATE], the undersigned hereby
executes this Irrevocable Stock Power in order to sell, assign and transfer to
Carmike Cinemas, Inc. the shares of Stock subject to such Stock Grant for
purposes of effecting any forfeiture called for under § 3 of the Performance
Share Certificate and does hereby irrevocably give Carmike Cinemas, Inc. the
power (without any further action on the part of the undersigned) to transfer
such shares of Stock on its books and records back to Carmike Cinemas, Inc. to
effect any such forfeiture. This Irrevocable Stock Power shall expire
automatically with respect to the shares of Stock on the date such shares of
Stock are no longer subject to forfeiture under § 3 of such Performance Share
Certificate.

 

 

 

Date